Case: 14-31080      Document: 00513044901         Page: 1    Date Filed: 05/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               May 15, 2015
                                    No. 14-31080
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


COURTLAND TATUM,

                                                 Plaintiff-Appellant

v.

CITY OF NATCHITOCHES; CAREY ETHEREDGE; RONNIE QUICK;
NATCHITOCHES PARISH DETENTION CENTER; DEE HAWTHORNE,

                                                 Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-2670


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Courtland Tatum appeals the denial of his Section 1983 claims for
alleged constitutional violations arising out of his arrest and prosecution for
practicing law without a license. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31080    Document: 00513044901     Page: 2   Date Filed: 05/15/2015


                                    No. 14-31080

      In May 2011, Detectives Carey Etheredge and Ronnie Quick of the
Natchitoches Parish Sheriff’s Office sought a warrant for Tatum’s arrest for
practicing law without a license. Judge Dee Hawthorne issued the requested
warrant after considering evidence that Tatum helped a woman prepare
divorce papers, did not possess a law license, and had a criminal record that
would preclude him from even obtaining a license were he otherwise qualified.
Tatum was arrested and held at the Natchitoches Parish Detention Center for
three days. He was charged with practicing law without a license, but the
charge was later dismissed as part of a plea agreement.
      In October 2012, Tatum brought suit under Section 1983 against the City
of Natchitoches, the Natchitoches Parish Sheriff’s Office, the Natchitoches
Parish Detention Center, Detectives Etheredge and Quick, and Judge
Hawthorne for alleged constitutional violations arising out of his detention and
prosecution. Judge Hawthorne was never summoned and did not make an
appearance. The sheriff’s office and detention center moved to dismiss for lack
of capacity to sue or be sued, and the city and Detectives Etheredge and Quick
moved for summary judgment. The district court granted the motions after
Tatum failed to respond, and also dismissed the claims against Judge
Hawthorne. Tatum timely appealed.
      We agree with the district court’s conclusions and rationale.        First,
Tatum did not show good cause for failing to summon Judge Hawthorne. Thus,
the court properly dismissed the claims against her. See FED. R. CIV. P. 4(m).
Additionally, as the court noted, the claims against Judge Hawthorne relate to
her judicial acts and are therefore barred by the doctrine of absolute immunity.
See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978).
      Second, the court properly dismissed the claims against the sheriff’s
office and detention center because Tatum failed to allege or otherwise

                                          2
    Case: 14-31080     Document: 00513044901        Page: 3   Date Filed: 05/15/2015


                                     No. 14-31080

establish that they have the capacity to sue or be sued under Louisiana law.
See FED. R. CIV. P. 17(b); LA. CIV. CODE art. 24.
      Third, Tatum did not establish the requirements for municipal liability,
namely a policymaker’s actual or constructive knowledge of an official policy
or custom that was the moving force behind a constitutional violation. See
Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002). As the city
demonstrated in its summary judgment motion and supporting affidavits, the
sheriff’s office is not part of the city, and the city was not involved in or aware
of Tatum’s arrest or prosecution. Tatum did not respond to the city’s motion
or adduce any evidence supporting his claims against it. Thus, the court
properly granted summary judgment for the city. See Hinojosa v. City of
Terrell, 864 F.2d 401, 402 (5th Cir. 1989).
      Finally, the court properly granted the detectives’ motion for summary
judgment on the basis of qualified immunity. Under the qualified immunity
doctrine, officers maintain immunity if probable cause arguably existed for an
arrest.   Brown v. Lyford, 243 F.3d 185, 190 (5th Cir. 2001).            Detectives
Etheredge and Quick demonstrated in their summary judgment motion and
supporting affidavits that they possessed probable cause to believe that Tatum
illegally prepared divorce papers for a woman without a law license. Tatum
did not respond to the motion or adduce evidence. Thus, summary judgment
in favor of the detectives was appropriate. See Hinojosa, 864 F.2d at 402.
      AFFIRMED.




                                            3